Exhibit 10.41

Description of ITT Educational Services, Inc.’s Executive and Director
Compensation

2016 Executive Salaries

On January 25, 2016, the Compensation Committee of our Board of Directors
determined not to make any changes to the annual base salaries for any of the
named executive officers, other than Mr. Tarasi. The named executive officers
are those executive officers of ours who will be included as such in the Proxy
Statement for our 2016 Annual Meeting of Shareholders. The Compensation
Committee increased Mr. Tarasi’s base salary as a result of the increased duties
and responsibilities assumed by him in connection with his appointment as our
Executive Vice President and Chief Financial Officer. The following table sets
forth the 2016 base salary information for each of our named executive officers
as of February 8, 2016.

 

Named Executive Officer

   2016 Salary  

Kevin M. Modany

   $ 824,076   

Daniel M. Fitzpatrick

     N/A   

Rocco F. Tarasi

   $ 350,000   

John E. Dean

   $ 575,000 (1) 

Eugene W. Feichtner

   $ 400,000   

Ryan L. Roney

   $ 360,000   

 

  (1)  In March 2016, the Compensation Committee and Mr. Dean agreed to a
reduction in Mr. Dean’s base salary to $200,000.  

2015 Short-Term Compensation and Bonus Payments

On January 25, 2016, the Compensation Committee reviewed the results of the
eight 2015 management objectives (the “2015 Management Objectives”) under the
short-term compensation element of executive compensation previously established
by the Compensation Committee. Based on its determination of the extent to which
each of the 2015 Management Objectives was accomplished by our named executive
officers in 2015, the Compensation Committee approved the payment of a
short-term compensation amount in cash to each of our named executive officers,
other than Mr. Dean, who was not a participant in the short-term compensation
element, as follows:

 

Named Executive Officer

   2015 Short-Term
Compensation Amount  

Kevin M. Modany

   $ 515,048   

Daniel M. Fitzpatrick

   $ 112,348   

Rocco F. Tarasi

   $ 77,854   

John E. Dean

     N/A   

Eugene W. Feichtner

   $ 174,999   

Ryan L. Roney

   $ 146,250   



--------------------------------------------------------------------------------

2016 Short-Term Compensation

On January 25, 2016, the Compensation Committee established a short-term
compensation element for our executive officers (other than Mr. Dean) that will
be payable in early 2017, if certain management objectives (the “2016 Management
Objectives”) are accomplished during 2016. The 2016 Management Objectives and
their respective weightings are as follows:

 

   

Management Objectives

   Weight  

1.

 

Resolve (through settlement or otherwise) outstanding legal and regulatory
matters involving the company.

     20 % 

2.

 

Increase the 2016 weighted average graduation rate for ITT Technical Institute
(calculated utilizing a completion period equal to 1.5 times the anticipated
program duration for a full-time student).

     20 % 

3.

 

Improve the 2016 ITT Technical Institute quarterly student evaluation average
score.

     10 % 

4.

 

Improve the average NCLEX score of the 2016 graduates of the Breckenridge School
of Nursing and Health Sciences nursing program.

     10 % 

5.

 

Establish relationships with Corporate Partners to deliver customized corporate
training and other educational services.

     10 % 

6.

 

Design, develop and obtain the necessary regulatory authorization to offer an
alternative delivery methodology for an accredited degree program.

     10 % 

7.

 

Design, develop and implement a revised marketing and advertising campaign for
ITT Technical Institute.

     10 % 

8.

 

Obtain the requisite federal, state and accrediting commission authorizations
for the ITT Technical Institutes to offer new diploma and/or degree programs.

     5 % 

9.

 

Obtain the requisite federal, state and accrediting commission authorizations
for the ITT Technical Institutes to open new campus locations.

     5 % 

The determination of the extent to which the 2016 Management Objectives are
accomplished by our executive officers will be made by the Compensation
Committee in early 2017. The Committee intends to assign zero to five points to
each 2016 Management Objective, based on the extent to which the Committee
determines the objective was accomplished. The number of points assigned to each
2016 Management Objective will be multiplied by the weight associated with that
2016 Management Objective, resulting in a weighted number of points for that
2016 Management Objective. The weighted number of points for all of the 2016
Management Objectives will be added together, resulting in a total number of
weighted points. The following table sets forth the maximum short-term
compensation percentage that is associated with the total number of weighted
points that are assigned to the 2016 Management Objectives by the Compensation
Committee:

 

Total Weighted Points

   Maximum Short-Term
Compensation Percentage  

4.76-5.00

     200.0 % 

4.51-4.75

     187.5 % 

4.26-4.50

     175.0 % 

4.01-4.25

     162.5 % 

3.76-4.00

     150.0 % 

3.51-3.75

     137.5 % 

3.26-3.50

     125.0 % 

3.01-3.25

     112.5 % 

2.76-3.00

     100.0 % 

2.51-2.75

     87.5 % 

2.26-2.50

     75.0 % 

2.01-2.25

     62.5 % 

1.76-2.00

     50.0 % 

1.51-1.75

     41.7 % 

1.26-1.50

     33.3 % 

1.00-1.25

     25.0 % 



To determine the maximum short-term compensation amount that an executive
officer may receive, the maximum short-term compensation percentage (determined
as described above) will be multiplied by a standard short-term compensation
percentage of annualized base salary as of December 31, 2016, ranging from 32%
to 100%, with the percentage depending on the officer’s position, and the result
will be multiplied by the officer’s annualized base salary. The following table
sets forth the 2016 standard short-term compensation percentage of annualized
base salary as of December 31, 2016 for each of the named executive officers who
are current participants in the 2016 short-term compensation element:

 

Named Executive Officer

   2016 Standard Short-
Term Compensation
Percentage of
Annualized Base Salary  

Kevin M. Modany

     100 % 

Rocco F. Tarasi

     65 % 

Eugene W. Feichtner

     70 % 

Ryan L. Roney

     65 % 



--------------------------------------------------------------------------------

An executive officer’s actual short-term compensation payment, however, may be
more or less than the officer’s potential short-term compensation as calculated
as described above. An executive officer’s actual short-term compensation amount
will be based on the Compensation Committee’s discretionary assessment of the
officer’s individual contribution toward accomplishing each 2016 Management
Objective. Any 2016 short-term compensation payment will be made in cash. The
Compensation Committee may, in its sole discretion, modify the terms of the
short-term compensation element at any time before it is paid.

2016 Executive Perquisites

On January 25, 2016, the Compensation Committee of our Board of Directors also
approved the following executive perquisites in 2016 for our named executive
officers (other than Mr. Dean and Mr. Fitzpatrick):

 

  •   for our Chief Executive Officer, the use of a company car;

 

  •   for our Chief Executive Officer, an allowance to be used for tax return
preparation and financial planning of up to 2% of annualized 2016 base salary;

 

  •   for the other named executive officers, an allowance to be used for tax
return preparation and financial planning of up to 1% of annualized 2016 base
salary;

 

  •   for each of the named executive officers:

 

  •   tickets to sporting, theater and other events, up to $25,000 for our Chief
Executive Officer and up to $15,000 for the other named executive officers;

 

  •   enhanced disability benefits; and

 

  •   an annual physical examination; and

The aggregate incremental cost to us in 2016 for providing all of the 2016
perquisites described above is not expected to exceed $150,000.

2016 Director Compensation

The compensation for non-employee Directors on our Board of Directors in 2016
consists of:

 

  •   an annual retainer of $75,000 payable in one installment on the first
business day of 2016;

 

  •   no separate meeting fees;

 

  •   a grant of phantom units on May 2, 2016, that:

 

  •   will have a value of $100,000, plus the value associated with any
fractional unit necessary to cause the grant to be for a whole number of units,
pursuant to which the value is determined based on the closing market price of a
share of our common stock on the effective date of the grant;

 

  •   will vest on May 2, 2017; and

 

  •   will be paid in cash in an amount equal to the number of phantom units
held by the Director, multiplied by the closing market price of a share of our
common stock on May 2, 2017.

We also reimburse Directors for reasonable, out-of-pocket travel expense related
to attending our Board of Directors and its committee meetings and other
business of the Board.